Citation Nr: 0910826	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-31 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss prior to June 25, 2007.

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss on and after June 25, 
2007.

3.  Entitlement to service connection for residuals of 
prostate cancer, claimed as due to exposure to radiation in 
service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from February 1955 to February 1957 and with the United 
States Air Force from July 1957 to July 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The November 2004 rating decision denied entitlement to 
service connection for prostate cancer.  This decision also 
denied entitlement to a compensable disability rating for 
bilateral hearing loss.  An August 2007 rating decision 
awarded the Veteran a 10 percent rating for bilateral hearing 
loss effective from the date of his June 25, 2007, VA 
audiological examination.  

In December 2008, the Veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing was prepared and associated with 
the claims file.


FINDINGS OF FACT

1.  For the period prior to June 25, 2007, the service-
connected bilateral hearing loss is manifested by level I 
hearing in the right ear and level II hearing in the left 
ear.

2.  For the period on and after June 25, 2007, the service-
connected bilateral hearing loss is manifested by level II 
hearing in the right ear and level V hearing in the left ear.

3.  The preponderance of the evidence is against finding that 
the Veteran was exposed to radiation during his active duty 
military service, or that his claimed prostate cancer was 
otherwise related to his military service.


CONCLUSIONS OF LAW

1.  Prior to June 25, 2007, the criteria for a compensable 
disability evaluation for bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2008).

2.  On and after June 25, 2007, the criteria for a disability 
rating in excess of 10 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2008).

3.  Service connection is not warranted for residuals of 
prostate cancer, claimed as due to exposure from ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction.  Id; see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The VCAA notice 
requirements, however, may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidentiary development letters dated in July 2003 and 
February 2005 in which the RO advised the appellant of the 
evidence needed to substantiate his service connection and 
increased rating claims.  The appellant was also advised of 
his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  Both of these letters contained specific 
instructions with respect to establishing service connection 
based on in-service radiation exposure.  A May 2006 letter 
also notified the Veteran as to the type of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claims, pursuant to the Court's holding in 
Dingess, supra.  In May 2008, the Veteran was given notice of 
the diagnostic criteria used for rating hearing loss and was 
informed of the types of evidence that may help establish 
entitlement to an increased rating as contemplated by the 
holding in Vazquez, supra.  

The Board notes that only the July 2003 letter was issued 
prior to the initial adjudication of the Veteran's claims in 
November 2004.   His claims, however, were subsequently 
readjudicated in the July 2005 statement of the case and in 
the June 2008 supplemental statement of the case.  Thus, any 
deficiencies in the content or timeliness of the notice 
letters would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the Veteran relative to the issues on appeal, including 
service treatment and personnel records from the Veteran's 
Air Force service, has been obtained and associated with the 
claims folder.  The Board notes that VA made formal findings 
of unavailability of the Veteran's Army service treatment and 
personnel records in May 2007.  The Veteran received letters 
notifying him of the unavailability of his service treatment 
and personnel records in May 2007, and he was asked to submit 
additional evidence to help substantiate his claim.  See 
38 C.F.R. § 3.159(e).  

Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because 
the Veteran's Army treatment and personnel records remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

The Board notes that the Veteran underwent VA audiology 
examinations in May 2004 and June 2007 and that the resulting 
examination reports have been associated with the claims 
folder.  The Board finds that VA was not under an obligation 
to provide an examination of the Veteran's prostate cancer, 
as such is not necessary to make a decision on the claim.  As 
will be discussed in greater detail below, the competent 
evidence of record does not establish exposure to ionizing 
radiation in service.  Therefore, the Board finds that there 
is sufficient competent evidence on file to make a decision, 
and that an examination is not warranted under the criteria 
set forth in McLendon.  See also Wells v. Principi, 326 F. 3d 
1381 (Fed. Cir. 2003). 

In short, the evidence of record provides sufficient 
information to adequately evaluate the Veteran's claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85; see 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The appellant's service-connected bilateral hearing loss has 
been assigned staged ratings of 0 percent prior to June 25, 
2007, and of 10 percent on and after June 25, 2007, under 38 
C.F.R. § 4.85, DC 6100.  He essentially contends that higher 
ratings are warranted.

Having reviewed the complete record, the Board finds the most 
probative evidence of record to be the VA examination reports 
from May 2004 and June 2007.

In this regard, the Board notes that the May 2004 VA 
examination report revealed pure tone threshold averages of 
53 decibels in the right ear and 66 decibels in the left ear.  
Speech recognition was found to be 92 percent in each ear.  
These audiometric findings reflect level I auditory acuity in 
the right ear and level II auditory acuity in the left ear.  
See 38 C.F.R. § 4.85, Table VI.  These numeric designations 
in combination correspond to a zero percent rating.  See 38 
C.F.R. 4.85, Table VII, DC 6100.  

The June 2007 VA examination report notes pure tone threshold 
averages of 43 decibels in the right ear; and 75 decibels in 
the left ear.  Speech recognition was found to be 84 percent 
in the right ear and 76 percent in the left ear.  These 
audiometric findings reflect level II auditory acuity in the 
right ear and level V auditory acuity in the left ear.  See 
38 C.F.R. § 4.85, Table VI.  When combined, these numeric 
designations correspond to a 10 percent rating.  See 38 
C.F.R. 4.85, Table VII, DC 6100.  

The Board further notes that the results of a June 2003 
audiometric evaluation appear in the record.  While speech 
discrimination scores of 88 percent in the right ear and 60 
percent in the left ear appear on the evaluation, the pure 
tone threshold findings were not interpreted by an 
audiologist.  The Board is not competent to interpret 
graphical representations of audiometric data.  Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  The Board further notes 
that it is not clear that the audiological evaluation 
conducted for treatment purposes in June 2003 employed the 
Maryland CNC speech discrimination test that is required to 
be used during compensation and pension examinations 
conducted for rating purposes.  See 38 C.F.R. § 4.85(a).  For 
these reasons, the Board finds little probative weight in the 
June 2003 VA audiological record and cannot rate the 
Veteran's hearing loss based on its findings.  

The Board has also considered whether the Veteran may receive 
a rating in excess of 10 percent under the provisions of 38 
C.F.R. § 4.86(a) (Exceptional patterns of hearing 
impairment).  These provisions, however, do not apply to the 
appellant's situation as neither of the audiometric results 
of record showed pure tone thresholds of 55 decibels or 
greater in the four relevant frequencies for both ears.  The 
provisions of 38 C.F.R. § 4.86(b) are also not applicable as 
neither ear is shown to manifest 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz.

In short, the Veteran's bilateral hearing loss is properly 
rated as noncompensably disabling before June 25, 2007, and 
is properly assigned a 10 percent rating on and after June 
25, 2007.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim must be denied.

In reaching this decision the Board had also considered the 
issue of whether the veteran's service-connected hearing 
loss, standing alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338- 
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  However, the 
evidence does not show factors not already contemplated by 
the rating criteria, due solely to the veteran's service-
connected hearing loss, so as to render impractical the 
application of the regular schedular standards.  Accordingly, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) are not met.


III.  Service Connection 

The Veteran has also claimed entitlement to service 
connection for residuals of prostate cancer.  He essentially 
contends that his cancer was incurred as a result of his 
exposure to ionizing radiation while working as an aircraft 
mechanic on a flight line at Westover Air Force Base in 
Massachusetts and Eglin Air Force Base in Florida.  The Board 
notes that his assignment to these facilities is reflected in 
his service personnel records, and that his military 
occupational specialty (MOS) during his period of active 
service was jet engine mechanic.

At his December 2008 hearing, the Veteran testified that he 
worked "on B-52s with the H-bombs beside us."  Throughout 
his claim, the Veteran has noted that a dosimeter reading of 
11 was entered on his Department of Defense Immunization Card 
in May 1959.  He has stated that he was sent home due to this 
high dosimeter reading.  On his June 2003 claim form, the 
Veteran noted that he was reevaluated in August 1959 and was 
found to have a dosimeter reading of 10.  A November 2004 
statement submitted by the Veteran narrows down his claim of 
radiation exposure to the period from May 1959 to August 
1959.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

First, there are certain types of cancer that are 
presumptively service connected, specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002); 38 
C.F.R. § 3.309(d) (2008).

Second, when a 'radiogenic disease' first becomes manifest 
after service, and it is contended that the disease resulted 
from exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).

Third, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered on a direct basis under 
38 C.F.R. § 3.303(d) in order to determine whether the 
disease diagnosed after discharge was incurred during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the 
fact that the veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

With respect to the first method of establishing service 
connection based on exposure to ionizing radiation, the Board 
notes that prostate cancer is not one of the diseases listed 
as presumptively service-connected for radiation-exposed 
veterans under 38 C.F.R. § 3.309(d) (2008).  Thus, these 
provisions relating to presumptive service connection based 
on radiation exposure do not apply.

As noted above, 38 C.F.R. § 3.311(a)(1) provides for various 
development procedures to be undertaken when a 'radiogenic 
disease' first becomes manifest after service, and it is 
contended that the disease resulted from exposure to ionizing 
radiation during service.  Cancer of any type is specifically 
listed as a radiogenic disease under this regulation.  Thus, 
because the Veteran's claim involves entitlement to service 
connection for prostate cancer, VA must obtain any available 
records concerning the Veteran's exposure to radiation, 
including a DD Form 1141, and forward any records showing 
such exposure to the Under Secretary of Health for a dose 
estimate.

In the case at hand, the Veteran's service treatment and 
personnel records do not include a DD Form 1141.  The RO had 
requested all available treatment and personal records from 
the NPRC, but, as noted above, only the records from the 
Veteran's Air Force service were available.  The Board notes, 
however, that the Veteran's contentions reflect that his 
alleged exposure to ionizing radiation occurred during his 
period of Air Force service.  The Air Force service personnel 
and treatment records do not reflect exposure to radiation 
during service.  

The RO subsequently contacted the Radiation Protection 
Division of the Air Force Medical Operations Agency 
(AFMOA/SGZR) and requested a search of the Air Force Master 
Radiation Exposure Registry (MRER) for any record of the 
Veteran's exposure to ionizing radiation.  See Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1MR, Part IV.ii.1.C.9.e.  If no MRER exposure was found, 
the AFMOA/SGZR was requested to "furnish  a reconstructed 
occupational radiation dose assessment based on the veteran's 
performance of duties as claimed."

A March 2003 response from the AFMOA/SGZR stated that the 
MRER contained "no external or internal radiation exposure 
data for this veteran."  It was further noted, however, that 
it had contacted the Air Force Safety Center (AFSC) 
requesting radiation dosimetry data for the Veteran, and that 
any information received would be forwarded to the RO.

An April 2008 AFMOA/SGZR memorandum reflects that information 
that had been received from the AFSC in response to the 
request for radiation dosimetry data for the Veteran.  The 
AFSC determined that, even though the Veteran's duties were 
at a nuclear capable unit, his specific duties would not have 
involved close proximity work on radioactive nuclear weapon 
components  Therefore, it did not give a dose recommendation.  
It was further noted that, while the Veteran testified to 
having worn a dosimeter for most of his time during service, 
the Air Force Institute for Operational Health (AFIOH) had no 
dosimetry record for the Veteran.  It noted that "During the 
time period of the veteran's service, it was common for 
individuals with missions related to nuclear weapons to wear 
accident dosimeters to record doses in the highly unlikely 
event of an accidental criticality."  It suggested that the 
dosimeter reading of 11 was "likely a baseline reading for 
the dosimeter issued to the veteran with the net exposure for 
the veteran requiring a final read (or post exposure reading) 
and subtraction of the baseline reading."  It was concluded 
that a post exposure assessment was never made because "an 
exposure event of significant magnitude never occurred."  

In light of the information received from the AFMOA/SGZR 
following the response from the AFSC, the Board concludes 
that the greater weight of probative evidence is against 
finding that the Veteran was exposed to ionizing radiation 
during active duty service.  The Board recognizes that the 
Veteran is competent to describe the duties he undertook in 
service, and information received from the AFSC does confirm 
his presence at a nuclear capable unit.  However, his mere 
presence in such a unit is not a radiation risk activity 
identified in the applicable regulations.  Furthermore, while 
the Veteran may be competent to describe his day-to-day 
activities and responsibilities in service, and his memories 
as to the numbers on his dosimeter, it must also be 
considered that he is describing events that occurred 
appropriately fifty years ago, and he is not shown to be 
competent to opine as to whether or not he was exposed to 
radiation merely as a result of his presence at that site 
and, if so, how much.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, this is not a case in which the veteran 
lay beliefs alone can serve to establish that he was exposed 
to ionizing radiation while on active duty. 

On the other hand, as discussed above, the AFMOA/SGZR 
provided a detailed explanation as to why it is unlikely that 
his duties would have involved close proximity work on a 
nuclear capable unit, and an explanation as to the Veteran's 
memories regarding his dosimeter.  As noted, it was explained 
that it was common for individuals with missions related to 
nuclear weapons to wear accident dosimeters to record doses 
in the highly unlikely event of an accidental criticality.  
It suggested that the dosimeter reading of 11 was a baseline 
reading for the dosimeter issued to the veteran with the net 
exposure for the veteran requiring a final read and 
subtraction of the baseline reading, and that a post exposure 
assessment was never made in this instance because an 
exposure event of significant magnitude never occurred. 

The Board finds these conclusions, which were provided by an 
agency with expertise in this area after a review of the 
Veteran's service personnel records, to be the most 
persuasive and probative evidence of record.  Consequently, 
the Board concludes that the preponderance of the evidence is 
against finding that the veteran was exposed to ionizing 
radiation in service.  Thus, while prostate cancer is among 
the 'radiogenic diseases' listed under 38 C.F.R. § 3.311, 
service connection for prostate cancer cannot be granted 
under those provisions.

Furthermore, as no records of occupational exposure could be 
located, and no alternative competent evidence was submitted 
by the Veteran, there is no basis for undertaking further 
evidentiary development under the provisions of 38 C.F.R. 
§ 3.311 for claims based on exposure to ionizing radiation.  
See 38 C.F.R. § 3.11(a)(2)(iii).

Finally, turning to the question of entitlement to service 
connection on a direct basis, the Board notes that the 
Veteran's service treatment records contain no evidence of 
prostate cancer in service.  The May 1965 separation 
examination report reflects that his prostate and 
genitourinary system were clinically normal.  His prostate 
and genitourinary system were also found to be normal during 
examinations conducted in July 1957 and August 1959.  Medical 
history reports from July 1957, August 1959, and May 1965 
deny frequent or painful urination.  These records are 
otherwise negative for complaints or findings that would 
indicate prostate cancer. 

The competent medical evidence of record shows that the 
Veteran was first diagnosed with prostate cancer in 1994.  On 
his August 2003 radiation exposure questionnaire, the Veteran 
stated that he was first diagnosed with prostate cancer in 
1992.  In December 2008, the Veteran testified that he was 
made aware of elevated PSA readings after a colonoscopy in 
1994.  A September 1994 VA medical record notes that the 
Veteran "[h]as had elevated PSA's for several years."  Even 
though the number of years of elevated PSA readings is not 
specified elsewhere in the record, the medical evidence and 
the Veteran's lay statements suggest that the elevated 
readings did not appear until approximately 25 years 
following his separation from service.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  
Furthermore, as discussed in detail above, the Board finds 
that the greater weight of the competent and probative 
evidence establishes that the veteran was not exposed to 
ionizing radiation while on active duty.  Moreover, no 
competent medical opinion appears to be of record which 
otherwise links the etiology of the Veteran's prostate cancer 
to any incident active service.  Thus, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for prostate cancer on a direct 
basis.  

In short, there is no evidence that the Veteran's prostate 
cancer was related to his active duty service, to include in-
service radiation exposure.  As such, entitlement to service 
connection for prostate cancer is not warranted.  The Board 
has considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  As the 
evidence preponderates against the claim, the benefit-of-the-
doubt doctrine is inapplicable, and service connection must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss prior to June 25, 2007, is denied.

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss on and after June 25, 2007, is 
denied.

Entitlement to service connection for residuals of prostate 
cancer, claimed as due to exposure to radiation in service, 
is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


